    Case
     Case19-30718
          19-30718 Doc
                    Doc6974 Filed
                              Filed03/23/21
                                    04/22/21 Entered
                                              Entered03/23/21
                                                       04/22/2111:20:19
                                                                16:23:56 Desc
                                                                          DescCh.
                                                                               Main
                                                                                  7 or
                           12 Non-Indiv.
                                DocumentOrderPage
                                               t Page
                                                   1 of 21 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MASSACHUSETTS


In Re:       Bridge Street Equities, LLC ,                           Chapter: 7
             Debtor                                                  Case No: 19−30718
                                                                     Judge Elizabeth D. Katz


                                                ORDER TO UPDATE
                                    (Non Individuals Filing Chapter 7 or Chapter 12)

TO DEBTOR'S COUNSEL: YOU ARE HEREBY ORDERED to file with this Court the document(s) checked
below. Failure to file the required documents with the Clerk's office may result in the dismissal of this case.

 NOTE: Official Forms, Director Forms and Local Forms may be downloaded from the Court's website at
                                       www.mab.uscourts.gov

               Matrix (List of Creditors): Must be filed with the Voluntary Petition. (MLBR 1007−1). The Court may
         −     dismiss the case for failure to file the matrix with the Petition.
               Due:
               Matrix.txt File: Must be uploaded with the Voluntary Petition. (MLBR 1007−1). The Court may
               dismiss the case for failure to file the matrix with the Petition. In addition to the pdf version of the
         −     matrix, a .txt file listing the names and addresses of all of your creditors must be uploaded to the ECF
               database. (From the ECF Bankruptcy Menu, Select "Creditor Maintenance" then select Upload list of
               creditors file.)
               Due:
         −     Verification of Matrix
               Due:
         −     Provide EIN or Tax ID Number
               Due:
         −     Signature missing or incorrect the petition must be signed by Attorney/Debtor
               Due:
         −     Corporate Vote
               Due:
               Filing fee: Payment in the full amount of $338.00 for Ch. 7 or $278 for Ch. 12. (NOTE: No debtor
         −     checks accepted; money order or bank checks only made payable to: "Clerk, U.S. Bankruptcy Court").
               Due:
         −     Small Business Debtor Requirements:
               − Balance Sheet
               − Statement of Operations
               − Cash−flow Statement
               − Federal Income Tax Returns
               − If you do NOT have these documents, provide a statement under penalty of perjury that you do not
               have these documents, that you have not prepared either a balance sheet, statement of operations, or
               cash−flow statement or you have not filed a federal tax return.
               Due:
         −     Other:




                    PLEASE SEE NEXT PAGE FOR ADDITIONAL MISSING DOCUMENTS
   Case
    Case19-30718
         19-30718 Doc
                   Doc6974 Filed
                             Filed03/23/21
                                   04/22/21 Entered
                                             Entered03/23/21
                                                      04/22/2111:20:19
                                                               16:23:56 Desc
                                                                         DescCh.
                                                                              Main
                                                                                 7 or
                          12 Non-Indiv.
                               DocumentOrderPage
                                              t Page
                                                  2 of 22 of 2
The documents checked below must be filed with the Court no later than 4:30 p.m. on 4/6/21

    Schedule(s) are missing or incomplete:
    Summary of Assets and Liabilities for Non−Individuals (Official Form 206Sum)
    Declaration Under Penalty of Perjury for Non−Individual Debtors (Official Form 202)
    Your Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form B207)
    Disclosure of Compensation of Attorney or Debtor (Director Form 2030)
    Disclosure of Ownership Statement Rule 1007(a)(1)
    List of Equity Security Holders FRBP 1007(a)(3) − Corporations
    New schedule listing post−petition creditors (in converted cases only). Please check one of the options
below, then sign and date and return to the Court at the address below.

             List and Verified Declaration attached
        xx                                          /s/ Louis S. Robin             4/22/2021
             No post−petition creditors Signature _________________________ Date __________

      United States Bankruptcy
      Court                                  United States Bankruptcy               United States Bankruptcy
      John W. McCormack Post                 Court                                  Court
      Office and Court House                 211 Donohue Federal Building           United States Courthouse
      5 Post Office Square, Suite            595 Main Street                        300 State Street, Suite 220
      1150                                   Worcester, MA 01608−2076               Springfield, MA 01105−2925
      Boston, MA 02109−3945

Date:3/23/21                                                     By the Court,

                                                                 Paula Fontaine
                                                                 Deputy Clerk
                                                                 413−785−6906
